Citation Nr: 1817873	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a skin condition affecting the legs and feet, to include residuals of foot immersion and jungle rot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified at a personal hearing before the undersigned Veterans Law Judge in June 2014.  A transcript is of record.  The claims were remanded by the Board in April 2015 for additional development.  

In April 2015, the Board explained that it was recharacterizing the issue of service connection for a skin condition affecting the feet, to include residuals of foot immersion and jungle rot, which had previously developed and adjudicated by 
the RO as three separate issues: entitlement to service connection for jungle rot, entitlement to service connection for immersion of the right foot, and entitlement       to service connection for immersion of the left foot. The Board explained that 
at his Board hearing, the Veteran clarified that he was seeking compensation 
for a bilateral leg and foot skin condition, to include foot fungus and residuals of     bilateral foot immersion, and that the recharacterization was to reflect his intentions.

The issues of entitlement to service connection for a right knee disability and for     a skin condition affecting the legs and feet, to include residuals of foot immersion and jungle rot, are addressed in the REMAND portion of the decision below and    are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Bilateral hearing loss disability was not shown in service or to a compensable degree within one year of the Veteran's discharge from service, and the most probative evidence indicates the Veteran's current hearing loss is not related to      his military service, to included conceded in-service exposure to acoustic trauma.


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake       v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes   that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In cases where a Veteran served continuously for 90 days or more during a period       of war and sensorineural hearing loss (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent within one year from date of termination   of such service, the disease shall be presumed to have been incurred in service,       even though there is no evidence of such disease during the period of service.          This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  


For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran seeks entitlement to service connection for bilateral hearing loss as a result of in-service noise exposure.  He has current bilateral hearing loss disability as defined by VA regulations and exposure to acoustic trauma during service has been conceded by the RO.  As such, the question that remains is whether the Veteran's bilateral hearing loss disability is related to his in-service exposure to acoustic trauma.  

The first indication that the Veteran met the criteria for bilateral hearing loss disability pursuant at 38 C.F.R. § 3.385 was in September 2011, during audiological testing conducted during a VA examination. At that time, the criteria were met based on a 40 decibel puretone threshold noted at 4000 Hertz, bilaterally. The examiner diagnosed sensorineural hearing loss. 

As there is no competent evidence that the Veteran met the criteria for a bilateral hearing loss disability in service or within one year following his discharge from service, competent evidence linking the current condition with service is required       to establish service connection.  No such evidence exists in this case.

The September 2011 VA examiner provided an opinion that it is less likely than  not that the Veteran's bilateral hearing loss is due to his in-service noise exposure. This opinion was based on evidence of normal hearing, bilaterally, when the Veteran was evaluated during service in January 1968, April 1968 and October 1969; the fact that when the Veteran was seen during service in April 1968 with complaint of      not being able to hear well, it was found that he had otitis media, which would explain why he was not hearing well at that time and had nothing      to do with acoustic trauma; a determination that had the Veteran been exposed       to acoustic trauma excessive enough to damage his hearing, it would have been 
present and documented at the time of separation, with citation to a study conducted through The Institute of Medicine; and a determination that the Veteran's current level of hearing loss is comparable to that of a man his age with hearing loss due strictly to presbycusis (age-related hearing loss).  See addendum opinions obtained in November 2015 and February 2016. The VA examiner's opinion, which stands uncontroverted in the record and which was based on a detailed rationale, is afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). 

While the Veteran believes that his hearing loss is related his in-service acoustic trauma, there is no indication that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of hearing loss is a matter not capable of lay observation, and requires medical expertise to determine. Thus,       the Veteran's own opinion regarding the etiology of his hearing loss is not competent medical evidence. 

In sum, the preponderance of the probative evidence is against a finding that the Veteran's bilateral hearing loss arose in service or for many years thereafter, or is otherwise related to service.  

In reaching the above conclusions, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence   
 is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  



ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Addendum opinions are needed from the VA examiner who conducted the January 2016 VA skin diseases Disability Benefits Questionnaire (DBQ) and the orthopedic examiner who provided an opinion on the Veteran's right knee disability in February 2016.  

Efforts should also be made to obtain any private dermatology treatment records associated with the skin scape recommended by the VA wound care team after the Veteran was treated in June 2014 and July 2014 and assessed with tinea pedis of the left lower extremity.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if a skin scrape was conducted by    a private dermatologist after he was assessed by VA with tinea pedis of the left lower extremity in 2014. If he received private dermatology treatment, the Veteran should be asked to provide the name and address of the facility that conducted the skin scrape. After securing any necessary releases, the AOJ should request any relevant records identified. If any requested records    are unavailable, the Veteran should be notified of such.

2. Return the claims file to the examiner who conducted the January 2016 VA skin diseases DBQ for an addendum opinion. If the original examiner is not available, the claims file should be forwarded to another qualified examiner to provide the requested opinions. If a new examination is deemed necessary to respond to the question presented, one should be scheduled.

The examiner should provide an opinion regarding whether it is at least as likely as not (probability of at least 50 percent) that the recurrent tinea pedis of left foot noted in 2014 had its onset in, is a continuation    or maturation of, or is otherwise etiologically related   to the Veteran's period of active service.  The opinion must take into consideration the February 1969 service treatment record indicating a left toe infection was treated with penicillin; the May 1969 service treatment record indicating the Veteran had fungus on both feet and was given cream; and the Veteran's assertion during VA treatment in June 2014 that he had had         a skin condition on his left foot ever since he was in Vietnam, that it clears up for a while then it just flares up again, and that he had been told it was Athlete's foot.

3. Return the claims file to the orthopedist who provided an opinion on the Veteran's right knee disability in February 2016. If the original examiner     is not available, the claims file should be forwarded to another qualified examiner to provide the requested opinion. If a new examination is deemed necessary      to respond to the questions presented, one should         be scheduled. The examiner is asked to address the following questions:

a. The February 2016 opinion indicates that the Veteran's bipartite patella is a developmental variant, rather than a 
congenital defect. Is a developmental variant the equivalent of a developmental defect? If so, was the Veteran's bipartite patella subject to a superimposed disease or injury during service with resulting disability? Please explain why (with explanation as to what the resulting disability is) 
or why not.

b. Does the record reflect that the Veteran undebatably had right knee degenerative joint disease and/or right knee chondromalacia that existed prior to his entry into active duty service? Please explain why or why not.

c.  If it is determined that either right knee degenerative joint disease and /or right knee chondromalacia undebatably pre-existed the Veteran's active duty service, the examiner should opine whether either pre-existing condition was permanently worsened beyond normal progression (aggravated) by service. If so, the examiner should then opine whether that aggravation was undebatably the result of the natural progression     of the disability (versus being worsened as a result of    in-service events). 

d. If the Veteran did not have right knee degenerative joint disease and/or right knee chondromalacia prior to service, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that degenerative changes and chondromalacia currently seen in the right knee had their onset during active duty service or are related to such service.  The examiner should explain why or why not, with specific reference to in-service findings related to the right knee, to include findings of right knee arthritis and chondromalacia.  

4. After undertaking the development above and         any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate    period to respond thereto before the case is returned       to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


